Citation Nr: 1505891	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  13 00 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen the appellant's claim regarding whether the character of his discharge is considered a bar to receipt of VA disability benefits.

2.  Whether the appellant's character of discharge is a bar to VA benefits.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney-at-Law


ATTORNEY FOR THE BOARD

S. Layton, Counsel



INTRODUCTION

The appellant served on active duty from March 1968 to July 1971.  He was discharged "under other than honorable conditions."  His discharge was later upgraded under the Department of Defense Discharge Review Program to "under honorable conditions."

This case comes before the Board of Veterans' Appeals (Board) on appeal of an June 2011 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which found that new and material evidence had not been received to reopen the appellant's claim regarding whether the character of his discharge is considered a bar to receipt of VA disability benefits.

The claim regarding whether the character of his discharge is considered a bar to receipt of VA disability benefits is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The May 1979 administrative decision that found that the appellant's character of discharge is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2014).

2.  Evidence received since the May 1979 administrative decision in relation to the appellant's character of discharge is new and material, and, therefore, the claim may be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2014).


CONCLUSION OF LAW

Evidence submitted to reopen the claim of whether the appellant's character of discharge constitutes a bar to payment of VA compensation benefits, is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Regarding the claim to reopen, the Board finds that new and material evidence has been received to reopen the appellant's claim regarding his character of discharge claim.  

In a May 1979 administrative decision the RO found that the appellant's character of discharge barred him from entitlement to VA compensation benefits.  The appellant did not file a notice of disagreement; thus, the May 1979 administrative decision became final.  

Without the need to discuss each piece of old and new evidence in detail, the Board finds that the April 2009 letter from J.H., M.D., indicating that the appellant's psychiatric symptoms were "out of control" prior to his extended period of being absent without leave (AWOL) is both new and material.  The requirements of 38 C.F.R. § 3.156 have been met, and accordingly, the claim as to whether the appellant's character of discharge is a bar to VA benefits is reopened.  


ORDER

New and material evidence having been submitted, the appeal to reopen a claim of whether the appellant's character of discharge constitutes a bar to payment of VA compensation benefits, is granted to this extent only.


REMAND

Service records show that the appellant entered active duty in March 1968.  In January 1969, he was transferred to Vietnam.  He returned from Vietnam in January 1970.  After returning to the United States, he went absent without leave (AWOL) from May 18, 1970 through June 3, 1971.  He requested discharge for the good of the service in lieu of court martial in June 1971, and in July 1971, the appellant was separated under conditions other than honorable.  After review by the Department of Defense Discharge Review Program (Special), the appellant's discharge was changed to Under Honorable Conditions (General).

Regardless of this change, VA regulation provides that discharge or release from service under one of several specified conditions, to include as a result of an absence without official leave for a continuous period of at least 180 days, is a bar to payment of benefits unless it is found that the person was insane at the time of committing the offense causing such release or unless there are compelling circumstances to warrant the prolonged unauthorized absence.  38 C.F.R. § 3.12(b), (c), (g).  

R.M. and M.M., siblings of the appellant, remarked in May 2005 that when the appellant returned home from Vietnam, he was withdrawn from the family and friends.  They said that the appellant was angry, moody, and experienced mood swings.

An April 2009 letter from J.H., M.D., reflects that the appellant experienced significant traumatic events while he served in Vietnam.  Dr. H. said that, based on what the appellant told him, the appellant's psychiatric symptoms and alcoholism were out of control prior to his extended period of being AWOL.  Dr. H. added that statements from the appellant's family and friends supported the appellant's report that he was unable to return to his obligations after returning home from Vietnam because of his psychiatric illness.  Dr. H. also indicated that the appellant's records would need to be evaluated to see if they were consistent with his report of returning from Vietnam highly dysfunctional.

The appellant stated in February 2011 that after returning from Vietnam, he was very hostile and suffered from bad memories.  At the same time, he was upset that his family and friends did not care about his service.  He related that he wanted to return to Vietnam, yet he could not bring himself to do so.  He reported that he took an entire bottle of sleeping pills after a night of heavy drinking in order to avoid returning to Vietnam.

M.M. and F.V., siblings of the appellant, reported in March 2011 that the appellant was a totally different person when he returned from Vietnam.  They related that rather than redeploy to Vietnam for a second tour, the appellant attempted to commit suicide by taking a whole bottle of sleeping pills.

In an April 2011 brief, the appellant's attorney asserted that the appellant suffered from a psychiatric disability at the time he returned from Vietnam, and that psychiatric disability was a compelling reason to warrant his extended period of AWOL.  

The law provides that a discharge will not be considered dishonorable if it is found that the person was insane at the time of committing the offense(s) causing such discharge.  38 U.S.C.A. § 5303(b) (West 2014); 38 C.F.R. §§ 3.12(b) and 3.354(b) (2014). 

For purposes related to the character of discharge, an insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a) (2014). 

In May 1997, the VA General Counsel discussed the intended parameters of the types of behavior which were defined as insanity under 38 C.F.R. § 3.354(a).  It was indicated that behavior involving a minor episode or episodes of disorderly conduct or eccentricity does not fall within the definition of insanity in that regulation.  It was further indicated that a determination of the extent to which an individual's behavior must deviate from his normal method of behavior could best be resolved by adjudicative personnel on a case- by-case basis in light of the authorities defining the scope of the term insanity.  VAOPGCPREC 20-97, 62 Fed. Reg. 37955 (1997).

The opinion provided guidance with regard to the phrases "interferes with the peace of society," "become antisocial," "accepted standards of the community," and "social customs of the community."  Generally, insane behavior includes a persistent morbid condition of the mind characterized by a derangement of one or more of the mental faculties to the extent that the individual is unable to understand the nature, full import and consequences of his acts; he or she is a danger to himself or others.  He or she is rendered incapable of managing himself or his affairs, a concept akin to the level of incompetency generally supporting appointment of a guardian.  The term "constitutionally psychopathic" refers to a condition that may be described as an antisocial personality disorder.  The term "become antisocial" refers to the development of behavior that is hostile or harmful to others in a manner that deviates sharply from the social norm and that is not attributable to a personality disorder.  Id.

The opinion also held that behavior which is generally attributable to a substance-abuse disorder does not exemplify the severe deviation from the social norm or the gross nature of conduct which is generally considered to fall within the scope of the term insanity and therefore does not constitute insane behavior.  Id.

The Board is cognizant that a serviceman applying for an insanity exception has the burden of presenting competent evidence of insanity at the time of commission of the offenses leading to discharge.  See Stringham v. Brown, 8 Vet. App. 445, 449 (1995).  However, the Court has also held that the Board is required to obtain a medical opinion to determine whether a claimant's behavior during the offenses that led to his discharge was due to psychiatric disability and, if so, whether this constituted insanity under VA regulations.  Gardner v. Shinseki, 22 Vet. App. 415 (2009).  Therefore, an opinion must be obtained.



Accordingly, the case is REMANDED for the following action:

1.  Arrange the claims file and a copy of this remand to be forwarded to a VA psychiatrist or psychologist for an opinion as to whether the appellant was insane under VA regulations at the time of the misconduct that led to his undesirable discharge in July 1971.  The claims file, in particular the appellant's and other lay statements regarding the circumstances of service and period of AWOL, should be reviewed.  The opinion should address the following:

(a) Is it at least as likely as not (50 percent probability or more) that the behavior that led to the appellant's discharge in July 1971 was due to psychiatric disability?

(b)  Is it at least as likely as not (50 percent probability or more) that the claimant was insane as defined by VA at the time he committed the acts that led to his discharge under other than honorable conditions?  

In providing an answer to the above question, the examiner is advised that an insane person is defined for this purpose as one who, while not mentally defective or constitutionally psychopathic (except when a psychosis has been engrafted upon such basic condition), exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a); see VAOPGCPREC 20-97, summarized above on pages 8-9, which explains the terms of this regulation.

The psychiatrist or psychologist should provide a thorough rationale for these opinions.  

2.  The RO should thereafter readjudicate the claim, to include explicit consideration of whether the Veteran experienced compelling circumstances to warrant his prolonged unauthorized absence.  See 38 C.F.R. § 3.12(c)(6).  If the benefit sought on appeal remains denied, the claimant and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


